Metcalf, J.
These exceptions are so framed that we cannot judge, from them alone, whether the testimony of Childs was rightly or wrongly admitted; and this is a decisive reason for overruling them. We are bound to presume that the state of the other evidence, which is not reported, rendered that testimony admissible. Parmenter v. Coburn, 6 Gray, 510. Oliver v. Phelps, 1 Zabr. 612. We must presume that there was evidence, previously or subsequently adduced, tending to connect the defendant, more or less closely, with the acts for which she *30was indicted. And if there was evidence that those acts were done in the building which she told Childs that she owned and kept, then his testimony was competent, and therefore admissible, for the purpose of showing that those acts, even though done by the hands of others, were in law her acts, and that she was legally punishable for them. The weight of the testimony was to be judged of by the jury. Exceptions overruled.